Citation Nr: 0410513	
Decision Date: 04/23/04    Archive Date: 04/30/04

DOCKET NO.  03-12 001	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an increased disability rating for post-
traumatic stress disorder (PTSD), presently evaluated as 70 
percent disabling.

2.  Entitlement to an increased disability rating for a left ear 
hearing loss disability, presently evaluated as 10 percent 
disabling.

3.  Entitlement to service connection for neuropathy. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from November 1965 to September 
1969.

This case comes before the Board of Veterans' Appeals (Board) on 
appeal of an October 2001 rating decision rendered by the 
Wilmington, Delaware, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  

The Board notes that the veteran was scheduled for a requested 
hearing before the Board in October 2003, but at the veteran's 
request the hearing was cancelled and his representative submitted 
written argument in support of the appeal.  

The Board also notes that in December 2001, the veteran was 
provided a statement of the case addressing the issue of 
entitlement to service connection for lichen simplex chronicus.  
In the cover letter sent with the statement of the case, he was 
informed of the requirement that he submit a substantive appeal in 
response to the statement of the case to perfect his appeal with 
respect to this issue.  Thereafter, the issue was not addressed in 
any written communication received from the veteran or his 
representative.  Therefore, the Board has concluded that the 
veteran is not currently seeking appellate review with respect to 
this matter..


FINDINGS OF FACT

1.  All pertinent notification and all indicated evidential 
development have been accomplished.  

2.  The veteran has auditory acuity Level XI in his service-
connected left ear but is not deaf in his right ear.  

3.  The veteran's neuropathy was not present in service or until 
many years thereafter, and is not etiologically related to 
service.

4.  The veteran's PTSD is totally disabling.


CONCLUSIONS OF LAW

1.  The veteran's left ear hearing loss disability does not 
warrant a disability rating in excess of 10 percent.  38 U.S.C.A. 
§§ 1155, 1160(a), 5107 (West 2002); 38 C.F.R. §§ 3.383, 4.85, 
4.86, Diagnostic Code 6100 (2003).

2.  Neuropathy was not incurred in or aggravated by active 
service, and its incurrence or aggravation during such service may 
not be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1116 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2003).

3.  The criteria for a 100 percent disability rating for PTSD have 
been met.  38 U.S.C.A. § 1155 (West 2002);  38 C.F.R. § 4.7, 
4.130, Diagnostic Code 9411 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act of 2000

Initially, the Board notes that the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), 
[codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 
5126 (West 2002)] and the regulations implementing it are 
applicable to the veteran's claims.  

The Act essentially eliminates the requirement that a claimant 
submit evidence of a well-grounded claim, and provides that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide assistance to 
a claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  It also 
requires VA to notify the claimant and the claimant's 
representative, if any, of any information, and any medical or lay 
evidence, not previously provided to the Secretary that is 
necessary to substantiate the claim.  As part of the notice, VA is 
to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the evidence 
is to be provided by the claimant and which part, if any, VA will 
attempt to obtain on behalf of the claimant.

The Board has found the evidence and information currently of 
record to be sufficient to substantiate the veteran's claim for an 
increased disability rating for PTSD.  Moreover, with respect to 
the claim for an increased disability rating for hearing loss in 
the left ear, the pertinent facts are not in dispute.  
Consequently, no further action with respect to either of these 
matters is required under the VCAA or the implementing 
regulations.

With respect to the claim for service connection for neuropathy, 
the notice required under the VCAA and the implementing 
regulations was provided to the veteran in a letter dated in July 
2001, prior to the RO's adjudication of the claim.  Moreover, the 
record reflects that the veteran's service medical records and 
pertinent post-service medical evidence have been obtained.  
Neither the veteran nor his representative has identified any 
outstanding evidence that could be obtained to substantiate this 
claim.  The Board is also unaware of any such evidence.  In the 
Board's opinion, the facts pertinent to this claim have been 
properly developed.  Accordingly, the Board is satisfied that no 
further development with respect to this claim is required under 
the VCAA or the implementing regulations.  

Accordingly, the Board will address the merits of the veteran's 
claims.  

II.  Neuropathy

Entitlement to service connection may be granted for disability 
resulting from disease or injury incurred in or aggravated by 
active duty.  38 U.S.C.A. § 1110.  Additionally, service 
connection may be granted for any disease initially diagnosed 
after discharge, when all the evidence, including that pertinent 
to service, establishes that the disease or injury was incurred in 
service.  38 C.F.R. § 3.303(d). 

Where a veteran served for at least 90 days during a period of war 
and manifests organic disease of the nervous system to a degree of 
10 percent within one year from the date of termination of such 
service, such disease shall be presumed to have been incurred or 
aggravated in service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

For veterans who had active military, naval, or air service, 
during the period beginning on January 9, 1962, and ending on May 
7, 1975, in the Republic of Vietnam, including the waters offshore 
and other locations if the conditions of service involved duty or 
visitation in Vietnam, service connection may be granted on a 
presumptive basis for acute or subacute peripheral neuropathy if 
it is manifested to a compensable degree within one year of the 
last date on which the veteran was exposed to an herbicide agent 
while serving on active duty.  38 U.S.C.A. § 1116 (West 2002); 38 
C.F.R. §§ 3.307, 3.309(e) (2003).  

The basis of the veteran's claim for service connection for 
neuropathy is not clear.  However, there is no indication in the 
medical evidence that the disorder was present in service or 
manifested until many years thereafter.  Moreover, the medical 
evidence indicates that the veteran's neuropathy is etiologically 
related to a disability for which service connection is not in 
effect.  Therefore, this claim must be denied.

III.  Disability Evaluations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4 (2003).  The 
percentage ratings in the Schedule for Rating Disabilities 
represent, as far as can practicably be determined, the average 
impairment in earning capacity resulting from such disabilities 
and their residual conditions in civil occupations.  38 C.F.R. § 
4.1.

Where there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

Left Ear Hearing Loss

Evaluations of defective hearing range are based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination testing together with the average 
hearing threshold level as measured by pure tone audiometry tests 
in the frequencies 1,000, 2,000, 3,000 and 4,000 cycles per 
second.  To evaluate the degree of disability from defective 
hearing, the revised rating schedule establishes eleven auditory 
acuity levels from Level I for essentially normal acuity through 
XI for profound deafness.  

In situations such as this case where service connection has been 
granted only for defective hearing involving one ear, and the 
appellant does not have total deafness in both ears, the hearing 
acuity of the nonservice-connected ear is considered to be normal.  
38 C.F.R. §§ 3.383, 4.85.  

Level I hearing in one ear and Level XI hearing in the other ear 
is considered 10 percent disabling.  38 C.F.R. § 4.85, Diagnostic 
Code 6100.  Thus, the veteran is currently receiving the maximum 
schedular evaluation possible for hearing impairment in one ear 
where deafness is not present in both ears.  The Board has 
considered whether the case should be referred to the Director of 
the Compensation and Pension Service for extra-schedular 
consideration, but has concluded that such is not indicated since 
the assigned evaluation contemplates profound deafness in the left 
ear and there are no exceptional circumstances warranting such a 
referral.  

PTSD

A 70 percent rating is warranted for PTSD productive of 
occupational and social impairment, with deficiencies in most 
areas, such as work, school, family relations, judgment, thinking, 
or mood, due to such symptoms as: suicidal ideation; obsessional 
rituals which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near- continuous 
panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a worklike setting); inability to establish and 
maintain effective relationships.  A 100 percent evaluation is 
warranted for total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; grossly 
inappropriate behavior; persistent danger of hurting self or 
others; intermittent inability to perform activities of daily 
living (including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of close 
relatives, own occupation, or own name.  38 C.F.R. § 4.130, 
Diagnostic Codes 9411.  

The global assessment of functioning (GAF) score is based on a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health-illness."  
Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND 
STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  

A score of 21- 30 is indicated when "Behavior is considerably 
influenced by delusions or hallucinations OR serious impairment in 
communication or judgment (e.g., sometimes incoherent, acts 
grossly inappropriately, suicidal preoccupation) OR inability to 
function in almost all areas (e.g., stays in bed all day; no job, 
home or friends)."  Id.  

A score of 31-40 is indicated when there is, "Some impairment in 
reality testing or communication (e.g., speech is at times 
illogical, obscure, or irrelevant) OR major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood."  Id.  

A score of 41-50 is assigned where there are, "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, occupational, or 
school functioning (e.g., no friends, unable to keep a job)."  Id.  

In connection with this claim, the veteran was afforded a VA 
psychiatric examination in August 2001.  The examiner determined 
that the veteran had severe PTSD with nightmares, flashbacks, 
intrusive thoughts, sleep disturbance and profound guilt.  He 
noted that the veteran's work skills had declined to the point 
that he was reduced from a position as a mail handler to one in 
maintenance and that the veteran had missed much time from his 
work due to illness in general, flashbacks, and physical 
altercations.  In addition, he had lost interest in activities 
that he previously enjoyed and experienced depression with 
suicidal thoughts.  The GAF score was 40.

The evidence also includes pertinent treatment records as well as 
statements from his treating psychologist, the most recent of 
which is dated in June 2003.  On this occasion, he noted that the 
veteran's reassignment from mail handler to maintenance worker was 
done by his supervisors in an effort to preserve his employment in 
the U. S. Postal Service and that the veteran had only maintained 
employment due to the good will and support of his supervisors.  
He stated that in his opinion the veteran would not be employable 
under any other circumstance or in any other work environment.  
The psychologist assessed the veteran's GAF at 30.

Although the veteran is currently employed, the evidence indicates 
that he has maintained this employment because of the good will of 
his employers.  The evidence, in the Board's opinion, consistently 
and clearly establishes that the social and industrial impairment 
from the veteran's PTSD more nearly approximates the total 
required for a 100 percent rating than the lower level of 
impairment required for a 70 percent rating.  Accordingly, a 100 
percent evaluation is in order.



ORDER

Entitlement to service connection for neuropathy is denied.

Entitlement to an increased disability evaluation for a left ear 
hearing loss disability is denied.  

Entitlement to an increased disability evaluation of 100 percent 
for PTSD is granted, subject to the criteria applicable to the 
payment of monetary benefits.




	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge
Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



